             Case 7:20-cr-00131-CS Document 37 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
UNITED STATES OF AMERICA

                                                                     REQUEST FOR VIRTUAL PLEA
                   v.

JUSTIN CARDOVA,

                                                                     20 CR 131
                             Defendant.
-----------------------------------------------------------------x

Via Email To: Walter_Clark@nysd.uscourts.gov

Courtroom Deputy to the Honorable Cathy Seibel, U.S.D.J.

Mr. Clark:

        As the Court is aware, my office represents Mr. Cardova in the above referenced matter.
The Government and defense have reached a plea agreement. Upon our conversation with Your
Honor’s Courtroom Deputy, Mr. Clark, the parties were given a plea date and time of Friday,
December 11th at 11:00am. While the parties are prepared to move forward with said plea, we
understand the Court is not holding in person appearances at this time, due to Covid 19
restrictions. In light of this change, the Defense is hereby respectfully requesting Mr. Cardova be
allowed to plea virtually on said date.

        We understand that pursuant to Section 15002(b)(2) of the CARES Act, this Court is
authorized to conduct a virtual plea, upon a specific finding that said plea “cannot be conducted
in person without seriously jeopardizing public health and safety, “and a specific finding that the
plea or sentence cannot be further delayed without serious harm to the interests of justice.” The
Defense has discussed this matter with the Government. The Government takes no position as
to whether or not said aforementioned requirements are met.

        Given the nature of the pandemic, in person proceedings pose inherent health risks. Our
client has already been exposed to individuals who have either tested positive for Covid 19 or
have been exposed directly, one of which is currently in quarantine at his employment location.
It would also be in the interest of justice for said request to be granted. Mr. Cardova has acquired
excellent employment as an Auto Technician for BMW. He is scheduled to commence additional
training starting January of this upcoming year. This training is mandatory and will continue for
a period of two (2) years. As a relatively new employee, Mr. Cardova’s employment may be
forfeit or significantly jeopardized if he requires additional time off once training has
commenced.
            Case 7:20-cr-00131-CS Document 37 Filed 12/07/20 Page 2 of 2




        As the Court is aware, Defense’s motion is due this Friday, December 11th. In the event
 this Court grants this request for a virtual plea on said date, the motion will be a moot issue.
 However, if this Court is not inclined to grant this request at this time, the Defense respectfully
 requests the motion deadline for Defense counsel be set to a date on or beyond the new adjourn
 date for purposes of a plea.

         I thank Your Honor for her consideration.

                                                                       Respectfully,

                                                                       ________________________
                                                                       Jaime Santana Jr., Esq.
                                                                       Attorney for Justin Cardova

 Dated: December 7, 2020

                                                                       SO ORDERED
                                                                       ________________________
                                                                       Hon. Cathy Seibel, U.S.D.J.

 Cc:     A.U.S.A James Ligtenberg


We are doing in-person proceedings where unavoidable, but in this case the plea can be done virtually, with
Defendant's consent. It sounds like Mr. Cordova may have been exposed and his presence could endanger
others in the courthouse. Putting off the plea would cause substantial harm to the interests of justice because it
would require the parties and the Court to deal with motions and trial preparation that would not be necessary,
and because the limited trial space available should be freed up for other cases. Mr. Santana should make sure
Mr. Cordova understands his rights to an in-person proceeding, and if he wishes to consent to a remote
proceeding, both Mr. Santana and Mr. Cordova should complete the CARES Act consent form (which Mr.
Santana should be able to obtain from the Government or from Federal Defenders) and submit it to chambers
in advance of the plea.



                                                                       12/7/20
